Case 12-12100 Doc 56 Filed 10/09/18 Entered 10/09/18 14:22:13 Order-Approving FA Ch13 LCL
                                        Page 1 of 1
Form oapv13fa


                                  United States Bankruptcy Court
                                          Eastern District of Louisiana


In Re:
   Derick Rankin                                                          Case Number: 12−12100
   Debtor(s)                                                              Chapter: 13 Section A


ORDER APPROVING TRUSTEE'S FINAL ACCOUNT AND DISCHARGING TRUSTEE

                                                  COMPLETED



       Pursuant to hearing scheduled on October 9, 2018 , it appearing to the Court that S. J. Beaulieu, Jr., Trustee in
said case, has made distribution of all funds coming into his hands as required by order of this Court and has rendered
a full and complete accounting thereof, and that said Trustee has performed all other and further duties required of
him in the administration of said estate;


       IT IS ORDERED, that the accounts of S. J. Beaulieu, Jr., Trustee, be and they hereby are APPROVED and
ALLOWED; that said estate be, and it hereby is CLOSED; that S.J. Beaulieu, Jr. be discharged and relieved of his
trust; and that the bond of the said Trustee be cancelled and his surety or sureties thereon released from further
liability thereunder, except any liability which may have accrued during the time such bond was in effect.

  New Orleans, Louisiana, October 9, 2018.




                                                                  Hon. Elizabeth W. Magner
                                                                  United States Bankruptcy Judge
